Appellant pleaded guilty to the accusation of adultery, and her punishment was assessed at a fine of $100.00.
Thereafter, she presented a motion for new trial, claiming that her plea had been entered as a result of intimidation and coercion.
The motion was overruled and notice of appeal given on February 14, 1946, at which time appellant was allowed sixty days from that date within which to file a statement of facts and bills of exceptions.
No statement of facts was ever filed. Two bills of exceptions were filed on April 25, 1946, after the trial court had, on April 16, 1946, attempted to grant an extension of ten days within which bills of exceptions might be filed.
The trial court was without authority to grant such extensions, the sixty days' time originally granted having expired *Page 536 
on April 15, 1946 — or one day prior to the entry of the extension order.
The bills of exceptions, not having been filed within the time allowed, cannot be considered.
The judgment of the trial court is affirmed.
The following opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.